DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 14 September 2021. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 11, 12, 13, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080126937 A1, hereinafter Pachet.

As per claim 1, Pachet discloses A method for content management, comprising: 
receiving content created by a creator (paragraphs 4, 24); 
(paragraph 4, 5, 24 wherein file, new items and/or organized arrangement in a database corresponds to the claimed container to store content and metadata); 
based on a content type of the content created by the creator, identifying items of metadata specified for the content type (paragraph 5, 94);
determining that an identified item of metadata from the items of metadata specified for the content type is missing from the container (paragraph 102); and 
prompting a user to supply the identified item (paragraph 17, 102, 106, 107). 

As per claim 2, Pachet discloses The method of claim 1, further comprising: receiving the identified item from the user (see rejection of claim 1 including at least paragraph 17, 102, 106, 107); and adding the identified item to the container (see rejection of claim 1 including at least paragraph 17, 102, 106, 107). 

As per claim 3, Pachet discloses the method of claim 2, further comprising, when all items of metadata specified for the content type are in the container, marking the container as complete (see 

As per claim 4, Pachet discloses The method of claim 3, wherein multiple levels of completeness are defined for the container, and marking the container as complete comprises marking the container as complete for a given level of completeness based on the items of metadata included in the container (see rejection of claim 3 – note that there are at least two levels (i.e. multiple levels) of completeness in Pachet in that metadata is either missing or not missing (i.e. multiple levels) and for the given level of metadata not being missing, the metadata and content are both stored/saved (i.e. “marked complete”) and is complete in accordance with the schema definition of paragraph 97).

As per claim 6, Pachet discloses the method of claim 2, wherein the content is a standard audio file (paragraphs 5, 94) and the method further comprising: 
appending the metadata to the standard audio file (see rejection of claim 1 including at least paragraph 17, 24, 97, 102, 106, 107); and 
maintaining backward compatibility with existing audio players (see at least paragraphs 27, 45-48).

Pachet discloses The method of claim 1, further comprising: receiving the identified item of metadata; adding the identified item of metadata to the container by storing the identified item of metadata in the container or storing a link to the identified item of metadata in the container file (see rejection of claim 1 including at least paragraph 5, 17, 24, 97, 102, 106, 107 – note that a song file is one such container that is described has having metadata, both extrinsic and intrinsic (i.e. metadata stored in the file/container), with missing metadata being received and added). 

As per claim 11, Pachet discloses the method of claim 1, further comprising: informing the creator that the container is complete (see rejection of claim 1 including at least paragraphs 2, 4, 94 wherein a user, as a creator, can add least text documents and be informed of the completion status of the metadata as per at least paragraphs 102, 106, 107). 

As per claims 12-15 and 17, they are analogous to claims rejected above and are therefore likewise rejected. See Pachet, fig.’s 1-2 for the system of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pachet as applied above in view of Virgil K. Russon, Pub. No.: US 20030220894 A1, hereinafter Russon.

As per claim 5, Pachet discloses The method of claim 2. Pachet does not expressly disclose, however in the related field of endeavor of managing metadata, Russon discloses further comprising periodically checking the container to determine whether an identified item of metadata is in the container (Russon, paragraphs 4, 39-40, 46-50)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Russon’s teaching would have allowed Pachet’s method to periodically ensure that files (i.e. containers) include appropriate metadata. This would provide for a method of preserving file metadata by checking for missing metadata and restoring lost metadata after files are accessed by various applications that interact with file metadata. 
 Analogous claim 16 is likewise rejected.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pachet as applied above in view of Diamond et al., Pub. No.: US 20020099694 A1, hereinafter Diamond.

As per claim 8, Pachet discloses The method of claim 1, further comprising:
(see rejection of claim 1 including at least paragraph 17, 102, 106, 107); and
Pachet does not expressly disclose, however in the related field of endeavor of managing metadata, Diamond discloses checking the metadata to confirm that a name of the creator of the content is included in the metadata with the identified item of metadata (Diamond, paragraphs 43-45). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Diamond’s teaching, in the related field of endeavor of managing metadata, would have allowed Pachet’s method to confirm that particular elements of metadata are included in the metadata, such as a name of a creator. This allows for more complete storage of metadata without errors (Diamond paragraph 42) and with accurate data (Diamond paragraph 42).
	Analogous claim 18 is likewise rejected.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pachet as applied above in view of William Gauvin, Patent No.: US 8312064 B1, hereinafter Gauvin.

As per claim 9, Pachet discloses the method of claim 1. Pachet does not expressly disclose, however in the related field of endeavor of managing files, Gauvin discloses further comprising: receiving a request by a custodian of the (Gauvin col. 6, line 47 to col. 7, line 46); and transferring the container to the intended recipient (Gauvin col. 6, line 47 to col. 7, line 46). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gauvin’s teaching would have allowed Pachet’s method to implement access policies to securely share files (i.e. containers) by means of a central authority that logs access information in an audit database thereby providing secure file sharing functionality. 

As per claim 10, Pachet discloses the method of claim 1. Pachet does not expressly disclose, however in the related field of endeavor of managing files, Gauvin discloses further comprising tracking access information to the container, wherein the access information comprises an identity of a person who accessed the container (Gauvin col. 7, lines 37-46). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Gauvin’s teaching would have allowed Pachet’s method to implement access policies to securely share files (i.e. containers) by means of a central authority that logs access information in an audit database thereby providing secure file sharing functionality. 

Analogous claims 19-20 are likewise rejected. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Pachet reference (US 20080126937 A1) has been applied to teach the amended subject matter.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Ben-Yacov et al.
Portable music player and transmitter
US 20040267390 A1; see paragraphs 59, 116 with respect to claims 1 and 12

Chaney et al.
SYSTEM AND METHOD OF ORGANIZING AND EDITING METADATA
US 20110218983 A1; see paragraphs 26, 65 with respect to claims 1 and 12




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED H HASAN/Primary Examiner, Art Unit 2154